Citation Nr: 0323469	
Decision Date: 09/10/03    Archive Date: 09/23/03

DOCKET NO.  95-33 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.	Entitlement to assignment of a compensable disability 
rating for service-connected disability, described for 
rating purposes as chronic sciatic pain.

2.	Entitlement to assignment of a higher disability rating 
for service-connected disability, described for rating 
purposes as right hand carpal tunnel syndrome, currently 
rated as 30 percent disabling.

3.	Entitlement to service connection for left-hand/wrist 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active service from December 1985 to July 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 1995 and May 1996 rating 
decisions by the Chicago, Illinois, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  This case was 
previously before the Board and was remanded in March 2001.

The issues of entitlement to assignment of a compensable 
rating for low back disability and service connection for 
left-hand/wrist disability will be addressed in the Remand 
portion of the decision.


FINDING OF FACT

The veteran's service connected disability, described for 
rating purposes as carpal tunnel syndrome, right hand, is 
manifested by symptomatology compatible (by analogy) to 
symptomatology which would result from moderate (but no 
higher) incomplete paralysis of either the median or ulnar 
nerves. 


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in 
excess of 30 percent for the veteran's service-connected 
disability described for rating purposes as carpal tunnel 
syndrome, right hand, have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.124a, 
Diagnostic Codes 8515, 1816 (2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This newly enacted legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2002).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
the benefit sought.  An April 2001 RO letter and a May 2001 
supplemental statement of the case informed the veteran of 
the information and evidence necessary to warrant entitlement 
to the benefit sought and advised her of the types of 
evidence VA would assist her in obtaining as well as her 
responsibilities in connection with identifying and obtaining 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board therefore finds that the notice 
requirements of the new law and regulation have been met.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record includes service medical 
records, private medical records and VA medical records.  As 
the record shows that the veteran has been afforded a VA 
examination, the requirements of 38 C.F.R. § 3.159(c)(4) have 
been met.  Moreover, no additional pertinent evidence has 
been identified by the veteran as relevant to this issue.  
Under these circumstances, the Board finds no further action 
is necessary to assist the veteran with the claim.

Increased Rating Claims

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When a veteran is appealing the original assignment 
of a disability rating following an award of service 
connection, the severity of his service-connected disability 
is to be considered during the entire period from the initial 
assignment of the rating to the present time.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  Moreover, 
38 C.F.R. § 4.59 provides for evaluation of arthritis based 
on limitation of motion due to pain.



Right Hand Carpal Tunnel Syndrome

An August 1995 RO rating decision granted service connection 
for right-hand carpal tunnel syndrome with a 30 percent 
disability rating.  The present appeal involves the veteran's 
claim that the severity of her service-connected right hand 
carpal tunnel syndrome warrants a higher disability rating.  
After reviewing the totality of the evidence, the Board finds 
that the preponderance of the evidence is against entitlement 
to a disability rating in excess of 30 percent at this time.

The record reveals that the veteran's carpal tunnel syndrome 
of the right hand is currently rated as 30 percent disabling 
under Diagnostic Code 8515, pertaining to paralysis of the 
median nerve.  Incomplete paralysis of the median nerve 
(major) warrants a 30 percent evaluation if moderate and a 50 
percent evaluation if severe.  38 C.F.R. §§ 4.7, 4.124a, 
Diagnostic Code 8515.  The Board notes that words such as 
"moderate" and "severe" are not defined in the VA 
Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6.  It 
should also be noted that use of terminology such as 
"moderate" or "severe" by VA examiners or other 
physicians, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6.

Service medical records demonstrate that the veteran was 
diagnosed with right-hand carpal tunnel syndrome in service 
and underwent a carpal tunnel release surgery in December 
1992 and surgery for recurrent carpal tunnel syndrome in 
April 1994 as well as a release of the right Guyon's canal 
and exploration of right carpal tunnel in May 1994.

The veteran underwent a VA examination in December 1995.  The 
veteran gave a history of having suffered from carpal tunnel 
syndrome in the right hand for eight years and having two 
surgeries, but still being symptomatic.  She stated that the 
pain radiated from the wrist to the arm and shoulder 
sometimes.  She also complained of numbness in the fingers.  
On physical examination, Phalen's sign was negative but 
Tinel's sign was positive.  The examiner noted somewhat 
decreased effort in strength with no signs of atrophy.  The 
right hand exhibited decreased pin prick sensation in first 
three fingers - approximately 80 percent of normal sensation 
was noted.  The veteran was diagnosed with right carpal 
tunnel syndrome.

There is an examination of record which was conducted in 
December, although the year is illegible.  For this 
examination, the veteran reported having carpal tunnel 
syndrome in the right hand/wrist for six years and complained 
of pain, numbness and tingling and weakness in the right 
hand.  On objective examination, the veteran demonstrated 
full strength on the right upper extremities and decreased 
sensation of the fifth digit.  Tinel's sign was positive for 
the right wrist and elbow.  The examiner noted that there was 
no electrodiagnostic evidence of median nerve entrapment of 
the right wrist.

The veteran underwent a nerve conduction study in February 
1996.  The results showed normal findings in all nerves 
examined.  The difference in medical sensory transcarpal and 
ulnar sensory transcarpal latencies were within normal 
limits.  The conclusion was no evidence of carpal tunnel 
syndrome on the right side and no evidence of right ulnar 
neuropathy.

The veteran underwent a VA examination in June 1996.  The 
veteran gave a history consistent with her prior histories 
and complained of a worsening of pain and functional capacity 
since 1992.  On physical examination, sensation was intact 
and her grip was decreased to 4/5.  Wrist flexion was to 85 
degrees and on flexion there was tingling in the fingertips 
and extension to 40 degrees with pain at the wrist.  The 
Board notes that full range of motion for the wrist is 70 
degrees extension and 80 degrees palmar flexion.  See 
38 C.F.R. § 4.71, Plate 1.  Tinel's and Phalen's signs were 
both positive.  The diagnosis was history of right tunnel 
carpal syndrome.

The veteran underwent an additional VA examination in April 
1997.  On physical examination, the physician noted slightly 
decreased motor strength (4/5), decreased sensation to 
vibration and pin prick on the palm and positive Tinel's and 
Phalen's signs.  The diagnosis was probably carpal tunnel 
syndrome with exacerbation from right hand injuries and 
scarring from surgeries.

May 1997 nerve conduction studies revealed distal conduction 
abnormalities suggestive of a distal demyelinative type 
injury involving the sensory and motor fibers of the right 
median nerve and sensory fibers of the right ulnar nerve.

October 1997 motor conduction studies of the right median and 
ulnar nerves were within normal limits.  The report stated 
that nerve conduction studies of the right arm and right 
sural sensory conduction study did not reveal clear evidence 
for carpal tunnel syndrome.  Mild to borderline slowing of 
sensory conduction velocity in the median nerve distribution 
could represent a residual effect of the old right carpal 
tunnel syndrome.

April 1998 nerve conduction studies revealed striking focal 
slowing of motor conduction velocity across the elbow in the 
distribution of the right ulnar nerve.

The veteran submitted a September 2000 letter in which she 
characterized her right hand pain as extending to her elbow, 
shoulder and headaches on that side.  She described the pain 
as so intense that she couldn't move her hand.  She also 
described pain at night and numbness and tingling.

The veteran underwent a VA examination in May 2001.  The 
veteran complained of constant pain in the right arm that 
begins in her right elbow and travels down into the hand.  
She also described pain up in the right shoulder and 
described a patch of numbness in the right shoulder.  She 
noted that the third finger is most involved with the pain 
and numbness.

On physical examination, the physician noted diminished 
reflexes throughout, and questionable minimal right thenar 
atrophy on the right hand.  Sensory examination was difficult 
to interpret, as it did not follow any nerve or dermatomal 
patters.  The veteran described some decreased touch and pin 
over the palmar surface of the hand compared to the dorsal 
surface.  There was some decreased effort on strength testing 
and some give-way weakness.  However the examiner could not 
find a definite pattern of weakness, although the finger 
abduction and adduction were diminished, pointing to an ulnar 
nerve problem.

The examiner's assessment was that the veteran did not 
currently suffer from carpal tunnel syndrome.  However, he 
noted "old" carpal tunnel syndrome from reviewing the 
veteran's chart.  He noted that the most recent EMG nerve 
conduction studies from 1998 failed to reveal evidence of a 
persistent carpal tunnel syndrome in either hand.  He did 
note that the veteran appears to suffer from bilateral ulnar 
neuropathy, much greater on the right than the left.  The 
examiner felt that there was evidence both historically and 
clinically via neurophysiological testing that she has a 
bilateral ulnar neuropathy and this is in the motor nerves.

In sum, the veteran's February 1996 and October 1997 nerve 
conduction studies were both within normal limits and did not 
reveal clear evidence of carpal tunnel syndrome.  However, 
the veteran's April 1997 and April 1998 nerve conduction 
studies revealed distal conduction abnormalities and focal 
slowing of motor conduction velocity across the elbow.  In 
the December 1995 examination, the veteran demonstrated 
"somewhat decreased" effort in strength and only a 20 
percent decrease in normal sensation.  At the June 1996 VA 
examination, the veteran demonstrated moderate limitation of 
extension, but did not demonstrate decreased sensation and 
her grip strength was only marginally diminished (assessed at 
4 out of 5).  At the April 1997 examination, the veteran once 
again exhibited only marginally diminished grip strength (4 
out of 5) and decreased sensation to vibration and pin prick.  
The May 2001 examination revealed some decreased grip 
strength, diminished reflexes and questionable minimal thenar 
atrophy.  The veteran described some decreased sensation, 
more on the palmar surface than the dorsal surface of the 
hand.

Resolving the benefit of the doubt in the favor of the 
veteran, the evidence demonstrates, at most, moderate 
paralysis of either the ulnar or median nerve in the right 
hand which is manifested by moderate limitation to extension 
and slightly diminished grip strength and sensation.  There 
is no evidence of any inclination to the ulnar side, clear 
atrophy of the muscles, incomplete and defective pronation, 
difficulty in making a fist, the thumb in the plane of the 
hand (ape hand), absence of flexion of the index finger, or 
any other symptoms to warrant a 50 percent rating for severe 
paralysis of the median nerve.

As for other potentially applicable diagnostic codes, noting 
the suggestion that the ulnar nerve may in fact be involved, 
there is nevertheless no persuasive evidence of severe 
incomplete paralysis or other neurological findings to 
warrant a higher rating under Diagnostic Codes 8516.  In sum, 
the preponderance of the evidence is against a finding that a 
rating in excess of the current 30 percent for the right 
(major) hand/wrist disability is warranted under any 
potentially applicable diagnostic criteria.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  In the absence of such factors, the 
Board finds that criteria for submissions for assignment of 
the extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.


ORDER

Entitlement to assignment of an evaluation in excess of 30 
percent for service-connected disability described for rating 
purposes as right hand carpal tunnel syndrome is not 
warranted.  To this extent, the appeal is denied.


REMAND

Chronic Sciatic Pain

Service connection has been established for disability which 
the RO has described for rating purposes as chronic sciatic 
pain.  It appears from the record that the veteran has 
complained of low back symptomatology with radiation into the 
buttocks and lower legs.  VA examinations have been conducted 
in connection with this disability, and the RO has determined 
that a noncompensable rating is warranted.   

However, he diagnostic criteria for rating disabiities of the 
spine were recently revised, effective September 26, 2003.  
68 Fed. Reg. 51454-51458 (August 27, 2003).  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Accordingly, appropriate action to consider the 
veteran's low back disability claim under the new rating 
criteria is therefore necessary.  

Left-Hand Carpal Tunnel Syndrome

The veteran's service medical records reveal that she 
complained of left wrist/hand pain in 1993, but that EMG 
studies were negative for median neuropathy.  The veteran was 
evaluated again for left hand discomfort and was fitted for a 
brace in February/March 1995.  In March 1995, the veteran was 
diagnosed with "mild" carpal tunnel syndrome in the left 
hand, but this diagnosis was not based on any neurological 
testing.

The veteran underwent a VA examination in December 1995.  The 
veteran gave a history pain and numbness in the left 
hand/wrist over the last year.  The veteran did not complain 
of any diminished strength in the left hand.  On physical 
examination, Phalen's sign was negative but Tinel's sign was 
positive.  The examiner noted no decreased strength in the 
left hand, but some decreased sensation in the left fingers.  
The veteran was diagnosed with possible left hand carpal 
tunnel syndrome and the examiner noted that she did not have 
the typical objective signs of carpal tunnel syndrome in the 
left hand.

There is an examination of record which was conducted in 
December, although the year is illegible.  For this 
examination, the veteran reported having pain, numbness and 
tingling in the left hand for the past year.  The veteran did 
not note any decreased strength in the left hand.  On 
objective examination, the veteran demonstrated close to full 
strength on the left upper extremities (the 4+ out of 5). 
Tinel's sign was positive for the left wrist and elbow.  The 
examiner noted that there was no electrodiagnostic evidence 
of median nerve entrapment of the left wrist

The veteran underwent a nerve conduction study in February 
1996.  The results showed normal findings in all nerves 
examined.  The difference in medical sensory transcarpal and 
ulnar sensory transcarpal latencies were within normal 
limits.  The conclusion was no evidence of median nerve 
entrapment of the left wrist.

May 1997 nerve conduction studies revealed unremarkable 
sensory conduction velocity in the distribution of the left 
sural and median nerves.  March 1998 motor conduction studies 
revealed no clear evidence of neurogenic injury to either the 
median or ulnar nerves.  April 1998 nerve conduction studies 
revealed relative slowing of motor conduction velocity across 
the elbow in the distribution of the left ulnar nerve.

The veteran submitted a September 2000 letter in which she 
stated that she has had to compensate for her right hand 
problems by using her left hand which has caused her to have 
the same symptoms in her left hand as her right.  She stated 
that numbness in her left hand wakes her up at night.
 
The veteran underwent a VA examination in May 2001.  She 
complained of numbness, pain, tingling and decreased strength 
in her left hand.  On physical examination, the physician 
noted diminished reflexes throughout.  Sensory examination 
was difficult to interpret, as it did not follow any nerve or 
dermatomal patterns.  The veteran described some decreased 
touch and pin over the palmar surface of the hand compared to 
the dorsal surface.  There was some decreased effort on 
strength testing and some give-way weakness.  However the 
examiner could not find a definite pattern of weakness, 
although the finger abduction and adduction were diminished, 
pointing to an ulnar nerve problem.  The examiner's 
assessment was that the veteran did not currently suffer from 
carpal tunnel syndrome.  However, he noted "old" carpal 
tunnel syndrome from reviewing the veteran's chart.  He noted 
that the most recent EMG nerve conduction studies from 1998 
failed to reveal evidence of a persistent carpal tunnel 
syndrome in either hand.  He did note that the veteran 
appears to suffer from bilateral ulnar neuropathy, much 
greater on the right than the left.  The examiner felt that 
there was evidence both historically and clinically via 
neurophysiological testing that she has a bilateral ulnar 
neuropathy and this is in the motor nerves.  It was the 
examiner's opinion that her current symptoms were not at 
least as likely as not related to service.

The Board finds that the issue of entitlement to service 
connection for left hand carpal tunnel syndrome must be 
remanded because the medical evidence of record prior to May 
2001 shows inconsistent diagnoses of carpal tunnel syndrome 
and inconsistent nerve conduction study results and because 
the May 2001 examination report is unclear.  

The May 2001 examiner suggests that the veteran may actually 
have an ulnar nerve disability, as opposed to a median nerve 
disability, and he appears to base this conclusion on the 
basis of his examination and prior nerve conduction study 
results.  He also concludes that the veteran's symptoms are 
not at least as likely as not related to service.

This examination report is unclear for several reasons.  
First of all, the examiner does not make clear if he is 
talking about the left or right hand, or both, when he 
describes the findings on physical examination.  Second, the 
examiner does not make clear which neurophysiological testing 
results confirm his diagnosis of an ulnar nerve disability.  
Finally, the examiner does not explain why he thinks the 
veteran's symptoms are not related to left hand symptoms 
noted during service.  The Board believes that such an 
explanation is particularly important in light of the 
veteran's consistent history of left hand and wrist problems 
which began in service.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should review the record to 
ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), 
and implementing regulations, now 
codified at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  The RO should 
also advise the veteran of the evidence 
necessary to substantiate her claims, as 
well as what evidence he is to provide 
and what evidence VA will attempt to 
obtain.  See Quartuccio v. Principi, 16 
Vet.App. 183 (2002).

2.  The examiner who conducted the May 
2001 examination should be contacted and 
asked to review the claims file, 
including his report of the May 2001 
examination) and respond to the 
following:

a) In describing the findings on 
physical examination, please clarify 
which findings apply to the left 
hand/wrist.

b) Please explain which 
neurophysiological testing results 
of record support the diagnosis of a 
left ulnar nerve disability.

c) Please explain why any current 
left hand/wrist disability is 
distinct from and unrelated to the 
veteran's left hand/wrist complaints 
in service.  The examiner should 
also offer an opinion as to whether 
the service-connected right 
hand/wrist disability (described by 
the RO for rating purposes as right 
hand carpal tunnel syndrome) either 
caused or aggravated any current 
left hand/wrist disorder.  

3.  The RO should then review the 
expanded claims file and determine 
whether a compensable rating is warranted 
for service-connected disability 
described for rating purposes as chronic 
sciatic pain under both the old and new 
rating criteria, and whether entitlement 
to service connection for left hand/wrist 
disability is warranted (both on a direct 
basis and as secondary to the service-
connected right hand/wrist disability.  
The veteran and her representative should 
then be furnished an appropriate 
supplemental statement of the case and be 
given an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The veteran and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

